Citation Nr: 1451958	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss prior to March 14, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss as of March 14, 2014.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective March 26, 2009.  The Veteran appeals for a higher initial evaluation.  

During the pendency of the appeal, the RO issued a March 2014 rating decision granting an increased evaluation of 10 percent for bilateral hearing loss effective March 14, 2014.  The Veteran continues to appeal for a higher evaluation for bilateral hearing loss.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) electronic paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  Prior to July 1, 2010, the Veteran has at worst, Level II hearing in the right ear and Level II hearing in the left ear.

2.  As of July 1, 2010, the Veteran has at worst, Level IV hearing in the right ear and Level IV hearing in the left ear.  



CONCLUSIONS OF LAW

1.  Prior to July 1, 2010, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).

2.  As of July 1, 2010, the criteria for an evaluation of 10 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's post-service treatment records and lay statements are in the file.

The Veteran underwent VA audiological examinations in August 2009, November 2012 and March 2014 for his bilateral hearing loss.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's claims file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the Veteran has not contended, and the evidence does not suggest, that his bilateral hearing loss has worsened since the March 2014 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  



II.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

As previously stated above, the RO, in October 2009 and March 2014 rating decisions, granted service connection for bilateral hearing loss and assigned noncompensable and 10 percent evaluations effective March 26, 2009 and March 14, 2014, respectively, pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  Id.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The Veteran contends that he is entitled to a higher evaluation for his bilateral hearing loss, because he is unable to communicate effectively due to his inability to hear.  His work in customer service for the U.S. Post Office was negatively impacted by his hearing loss, because he talked to customers on the phone or in-person on a daily basis.  See September 2009 statement.  At work, his bilateral hearing loss caused him to seek assistance from co-workers to communicate with customers, to ask customers to repeat information several times and to have co-workers think they were being ignored when they talked to him.  The Veteran had to raise his voice to be heard which upset the customers.  The customers also became impatient, because the Veteran took longer to serve them.  The Veteran felt frustrated and stressed by his hearing problems because he could not communicate at a normal sound level.  See March 2010, May 2010 and February 2011 statements.  At home, his family said he could not hear them even when it was quiet, unless they stood close to him.  He rarely answered the phone.  See March 2010 statement.  

The August 2009 VA examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz of 25, 25, 50, and 55 dB, respectively, for an average over the four frequencies of interest of 38.75 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 20, 25, 45, and 55 dB, respectively, for an average over the four frequencies of interest of 36.25 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 88 percent in the right ear and 86 percent in the left ear.  These results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the August 2009 measurements results in assignment of Roman Numeral II to the right ear and Roman Numeral II to the left ear, for the purpose of determining a disability rating.  A zero percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column II.  

The Veteran indicated that his hearing had deteriorated and that he required hearing aids.  See July 2010 notice of disagreement (NOD).  As such, the Veteran was afforded another VA examination in November 2012.  Test results of puretone thresholds were in the right ear at 1000, 2000, 3000, and 4000 Hz of 55, 60, 75, and 75 dB, respectively, for an average over the four frequencies of interest of 66.25 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 40, 50, 60, and 75 dB, respectively, for an average over the four frequencies of interest of 56.25 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 48 percent in the right ear and 38 percent in the left ear.  The VA examiner found that the Veteran's current puretone thresholds were felt to be exaggerated and therefore not valid for rating purposes.  The VA examiner also noted that the use of the speech discrimination score was not appropriate.  

At a recent March 2014 VA examination, the Veteran's puretone thresholds were in the right ear at 1000, 2000, 3000, and 4000 Hz of 35, 50, 60, and 60 dB, respectively, for an average over the four frequencies of interest of 51.25 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 35, 45, 60, and 60 dB, respectively, for an average over the four frequencies of interest of 50 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 76 percent in the right ear and 76 percent in the left ear.  These results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the March 2014 measurements results in assignment of Roman Numeral IV to the right ear and Roman Numeral IV to the left ear, for the purpose of determining a disability rating.  A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV with column IV.  

The Veteran submitted private audiometric evaluations from December 2008 and June 2010.  The reports did not indicate that the examiners performed a puretone audiometry test or that the word recognition scores were based on a Maryland CNC word list.  The December 2008 evaluation yielded test results in the right ear at 1000, 2000, 3000, and 4000 Hz of 20, 20, 50, and 50 dB, respectively, for an average over the four frequencies of interest of 35 dB.  Test results were in the left ear at 1000, 2000, 3000, and 4000 Hz of 15, 25, 40, and 50 dB, respectively, for an average over the four frequencies of interest of 32.5 dB.  Speech discrimination scores were 92 percent in the right ear and 92 percent in the left ear.  The June 2010 evaluation yielded test results in the right ear at 1000, 2000, 3000, and 4000 Hz of 20, 25, 50, and 50 dB, respectively, for an average over the four frequencies of interest of 36.25 dB.  Test results were in the left ear at 1000, 2000, 3000, and 4000 Hz of 20, 25, 40, and 50 dB, respectively, for an average over the four frequencies of interest of 33.75 dB.  Speech discrimination scores were 92 percent in the right ear and 92 percent in the left ear.  The Board finds that even if the December 2008 and June 2010 private audiometric evaluations complied with VA regulations for rating purposes, the findings of the August 2009 and March 2014 VA examinations are actually more favorable to the Veteran.  See 38 C.F.R. § 4.85.  

Nevertheless, the August 2009 and March 2014 VA examinations are more probative because they comply with the testing requirements of VA regulations.  As the November 2012 VA examiner noted that the testing results were not valid for rating purposes, those results will not be considered.  However, there is no need to punish the Veteran for a bad examination.  Rather, based on the totality of the evidence, including the August 2009 VA examination, the Veteran's assertion of increased hearing loss in his July 1, 2010 NOD, and the March 2014 VA examination, the Veteran warrants a 10 percent evaluation as of July 1, 2010.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  However, the Veteran does not warrant an evaluation higher than 10 percent since July 1, 2010.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the November 2012 VA examiner and March 2014 VA examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work.  The March 2014 VA examiner noted that the Veteran reported difficulty understanding people in communication situations.  

The Board has considered the Veteran's statements that his bilateral hearing loss is worse than his initial noncompensable evaluation and current 10 percent evaluation assigned and that he is entitled to a higher evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is most probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability. Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")

In sum, the Board finds that there is no audiological evidence of record to support a an evaluation higher than 10 percent for the Veteran's bilateral hearing loss disability since July 1, 2010.  The preponderance of the evidence is against the claim, therefore, the Veteran's claim for a higher evaluation after July 1, 2010 must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

The Board's findings above are based on the rating schedule. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

This determination follows a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."   Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

Here, it must be found that the Veteran's disability picture is reasonably contemplated by the rating schedule.  

As a threshold matter, it is important to understand that the rating schedule is designed to compensate for the effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.15.  Also significant, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").  

With this background in mind, the Board must conclude that the rating schedule for evaluating a hearing impairment was specifically designed to compensate for the types of functional effects the instant Veteran is describing, including difficulty hearing other people talk.  Referral for extraschedular consideration cannot be made on this basis.  

As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).





ORDER

Entitlement to a 10 percent evaluation for bilateral hearing loss, as of July 1, 2010, is granted.

Entitlement to an evaluation in excess of 10 percent for bilateral hearing since July 1, 2010, is denied. 



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


